Appeal from a judgment of a City Magistrate of the City of New York, Queens County, holding a Court of Special Sessions, sentencing appellant, after he had pleaded guilty to violating sections B46^4.0 and B4614.0 of the Administrative Code of the City of New York, to pay a fine of $25 and to serve five days, execution of which was suspended on condition that *792appellant pay $393.48, in' stated installments, the amount due from a defunct corporation of which he was an officer, to the City of New York under its general business and financial tax levy. On this appeal, appellant contends that the conditional suspension of sentence with respect to imprisonment was in excess of the court’s power. Judgment unanimously affirmed. No opinion. Present — Nolan, P. J., Beldock, Hallinan and Kleinfeld, JJ. Murphy, J., deceased.